 

 

Case 3:20-cv-05950-MCR-EMT Documenti1-1 Filed 11/20/20 Page 1 of 14

WARRANT/OTTIC SERVED ESCAMBIA COUNTY SHERIFF'S OFFICE
REPORT NO: ECSO20ARRO012595 SERVICE RETURN

   

 

[SUSPECT ]

Last First Middle Title Race Sex DOB Age Het Wet

MOTON MARCUS IRWIN BM 1/15/1987 33 6'00" 200

Eyes Hair MNI Number SSN LD. No. St Type OCA / Agency ID i
BRO BRO ECSO01MNI013193 XXX-XX-XXXX 350549870150 FL DL 175711 i
Birth Location: City: PENSACOLA County: ESCAMBIA State: FL Nation: US Citizenship:

Address

275 HARRISON AV PENSACOLA FL 325 Phone: (850)503-6865
Occupations (Current/Last Known is Listed First)
Business: FEDEX, Job Title: , Entered: 6/21/2019

Business: UNEMPLOYED, Job Title: , Entered: 2/4/2011
Suite:
Business: PENSACOLA JUNIOR HIGH SCHOOL, Job Title: STUDENT, Entered: 8/11/2006
Suite:
Business; PENSACOLA HIGH SCHOOL, Job Title: STUDENT, Entered: 3/21/2003
Suite:
Business: WARRINGTON MIDDLE, Job Title: STUDENT, Entered: $/2/2001
Suite:
Business: WARRINGTON MIDDLE, Job Title: STUDENT, Entered: 5/2/2001
Suite:
Aliases (Last, First Middie Title DOB)
MOTON, MARCUS IRWIN 11/5/1587
Street Names
* none found in MNI *

[ INCIDENT INFORMATION |]

Occurred Date Range: 16/15/2020 to Lat / Long
No. Di ‘Street Apt/Lot City ST Zip (GEQ)

a ee

ey Seana,

peo aA ea fel here ty

dE SSEEEsAnnEEENEEEouEEe

 

| STATEMENT OF PROBABLE CAUSE / NARRATIVE ]

***BOND REVOKED***

 

(CARRYING CONCEALED WEAPON-F IREARM)

WEé GLASS, JONATHAN PAUL JR 358 :

Signature (Arresting Officer) Name ID/SSN :

Subscribed and sworn to (or affirmed) before me this 25 day of October A.D., 2020 by _\¥ Chass

 

 

 

who is personally known to me or has produced os LF as identification.

Loew Jove | fe 4 Notary Public e_LEO co
nature ~ , .

Commission No: _- My Commission Expires

 

ECEAINADOOINEGE On SS SS SS SS ee a ee eee

ECSO20ARRO1I2595 Printed On: 10/25/2020 3:02:27 AM Page 1 of 3 [LNSTOUT 10/15/2020 09:13]
 

 

Dhl balmelelalealeat ba eb be al

Property Report

Siero
ESCAMBIA COUNTY CORRECTIONS
MOTON, MARCUS IRWIN

Cy tat £4 A
Delta berde lente hementebele, ale Te

   

ed 2 a ait
oy
tal

 

Book No:ECC20JBN010767

Kept by Inmate

MNI No:ECSO01EMNI013193 Cell No:ECSO*TANK*T*003

 

DOB: 01/15/1987

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sock(s} Oty: 2 BLK

Received: 10/25/202003:26 By: KAGARISE, WILLIAM To: Kept by Inmate
PROP-V082

Bag Reserved Oty: | V082

Received: 10/25/2020 03:26 By: KAGARISE, WILLIAM To: PROP-\082
Belt Qty: 1 BLK

Received: 10/25/202003:26 By: KAGARISE, WILLIAM To: PROP-V082
Shirt(s) Oty: 2 1-WHT We LOGO /1-WHT T - _
Received: 10/25/2020 03:26 By: KAGARISE, WILLIAM To: PROP-V082
Pants Qty: i BLK

Received: 10/25/2020 03:26 By: KAGARISE, WILLIAM To: PROP-V082
Shoes Qty: 2 MULTI COLOR

Received: 10/25/2020 03:26 By: KAGARISE, WILLIAM To: PROP-V082
Farring(s} Other = Qty: 2 G/T WICS

Received: 10/25/202003:26 By: KAGARISE, WILLIAM To: PROP-V082
Watch Qty: 1 G/T

Received: 10/25/202003:26 By: KAGARISE, WILLIAM To: PROP-V082
Wailet Qty: | BLK

Received: 10/25/202003:26 By: KAGARISE, WILLIAM To: PROP-V08?
Cell Phone Ory: 1 BLUE W/ SCRATCHES W/ BLK CASE

Received: 10/25/2020 03:26 By: KAGARISE, WILLIAM To: PROP-V082
Drivers License Qty: | FL

Received: 10/25/2020 03:26 By: KAGARISE, WILLIAM To: PROP-V082
Other Qty: 8 LOTTO TICKETS

Received: 10/25/2020 03:26 By: KAGARISE, WILLIAM To: PROP-V082
Other Qty: 1 BLUE COMB

Recerved: 10/25/2020 03:26 By: KAGARISE, WILLIAM To: PROP-V082
Other Qty: | GRN PENCIL

Received: 10/25/2020 03:26 By: KAGARISE, WILLIAM To: PROP-V082

 

 

 

Printed On :10/25/20 03:28

User Name: WLKAGARISE

Page | of 2

 

mapa yaigin EERIE TWP ane tester
;
i
4
4

 

 

 

Case 3:20-cv-05950-MCR-EMT Document 1-1 Filed 11/20/20 Page 3 of 14

EOS Form 161 (41/46) U.S. Equat EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Marcus |. Moton From: Mobile Local Office

8800 Pineforest Road 63 S Royal Street

Apartment 6303 Suite 504

Pensacola, FL 32534 Mobile, AL 36602

[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7ia))
EEOC Charge No. EEOC Representative Telephone No.
ARLENE A. GORCEY,

510-2018-04822 Investigator (251) 690-2177

 

THE EEGCC [S CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OUUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes viclations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

IL

Other (briefly state)

~ NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

2
Chie LaCour 08-07-2020

Enclosures(s} Erika LaCour, (Date Mailed)
Local Office Director
ce. SKANSKA USA, INC.
c/o Katherine Nyquist, Esq.
1300 IDS CENTER
80 South 8th Street
Minneapolis, MN 55402-2136
Case 3:20-cv-05950-MCR-EMT Document 1-1 Filed 11/20/20 Page 4 of 14

EEOC Form $ (11409;

 

 

 

 

 

AMENDED CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement ane other information before completing this form.

[x] eeoc 810-2018-04822

Florida Commission On Human Relations and EEOC
State or foce! Agency, if any .
Name (indicate Mr., Ms. Mrs) Home Phone time! Area Code) Date of Birth
Mir. Marcus |. Moton (850) 516-2767 1987

 

 

 

Street Address City, State and ZIP Code

275 Harrison Avenue, Pensacola, FL 32505

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. {if more than two, fist under PARTICULARS below.)

 

No Empiayees, Members Phone No. (include Area Code}

(850) 635-0776

Name

SKANSKA USA CIVIL SOUTH EAST 15 - 100

 

 

 

Street Address City, State and ZIP Code

2132 Barrancas Avenue, Pensacola, FL 32502

 

Name No. Employees, Members Phone No. (include Area Code)

 

 

 

Street Address City. State and ZiP Cade

 

DISCRIMINATION BASED ON (Check appropriate box(es}.} DATE(S) DISCRIMINATION TOOK PLACE
Earltest Latest

RACE [] COLOR [ ] SEX [] RELIGION NATIONAL ORIGIN 02-01-2017 06-16-2018
G

[| RETAUATION [| AGE [| DISABILITY [| GENETIC INFORMATION

[] OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed. attach extra sheel(s)):
| am Biack. | began working for the Respondent in February 2017, as a Laborer. Most recently | worked as 4

Journeyman Carpenter. | was terminated on June 15, 2018. | was terminated because of my race.

s than Hispanic, similarly situated

During my time of employment, | was subjected to different wage
she was not going to

coworkers. When | asked for a pay increase, | was told by Superintendent Kelly (LNU)
give me araise. My employment was terminated two monihs later.

| have been discriminated against in violation of Title VII of the Civil Rights Act of 1964, as amended.

HEQC hiss

NOV 2 8 2018

 

 

L want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY - weRDPRRaSe”” for Stata and Local Agency Requirements
will advise the agencies if | change my address or phone number and i will
A

 

cooperate fully with them in the processing of my charge in accordance with their
procedures.
| declare under penalty of perjury that the above is true and correct.

  
  

 

 
 
 

SIGNA COMPLAINANT

Su RIBED AND SWORN T E ME THIS DATE
(month, day, year}

ee

 

— 7

 

tif 2elane TU,

“at vi
Dale Charging Pary sighat fe

 

 

LINE Pep emer CGE AMCT SO hacttieg mpeg,

serthsrehetbe! Bright
Case 3:20-cv-05950-MCR-EMT Document 1-1 Filed 11/20/20 Page 5 of ih

Ey ibt

2/8/2012

Marcus Moton
RESPONSE TO POSITION STATEMENT

Marcus Moton v. Skanska USA Civil(Southeast) Inc
Charge No. 510-2018-04822

On February 21, 2017, | Marcus Moton was hired as an Labor in the precast yard of
the PBB Project. My starting pay was $11.00 an hour. My work title was an labor but
was doing work that included all types of different types trades: Building wooding forms
to make foundations for the pile bed, trophy bed, bath tub bed and sidewalk bed. All
the beds were eventually used to perform production within the company goals to work
on the PBB Bridge project.

| was one of the first employees hired on the PBB Project.

After 5 months | was giving a raise to $13.00 an hour, as to this point of my time on the
PBB Project most of the foundation was completed and the precast yard was an heavy
work place estimated at 300 or more employees.

| was ordered to work in Sabastian crew which was about 3 blacks 2 whites and the
rest was Mexican employees which was making 9 to 10 times more and we all was
doing the same work.

After | found out about there being an OJT program | wanted to join for carpenter

so | can better myself and make more money. They game me a hard time trying to join
at first, in September 2017 | was approached

by Kelly Chevalier, she asked did | want to be in the OJT Program for carpenter but
then told me that there is no guaranteed a pay raise.

But | still joined because | felt she was trying to discourage me.

During the time in OJT | did all kinds of trades which included: building blackouts, poor
and finish concrete mud, cutting plywood and 2'4" wood with skill saw, cutting steel
with grinder, Chap saw to cut steel and concrete, Steal Form work, Tie steel, Climb 30
feet up steel, Rigging, Drills, Man lift operator.

| had to write down and report all my hours of each trade skill that | was doing at the
time during the OJT to my

super intended Kelly, everyday until ! completed the training which was about 4
months.

After | completed the OJT program | was giving an hands on test, to build a sawhorse
and once past and | received me

certificate my title was changed to Journeyman Carpenter at a pay rate of 14.50.

A couple months later | found two Mexicans check stubs in the parking lot that worked
in the trophy bed area with me making $20.00

hour to my $14.50. This was very depressing.

Sabastian, my Forman at the time said he will try to get me equal pay to them at the
time but never did | even ask my superintended
Case 3:20-cv-05950-MCR-EMT Documenti-1 Filed 11/20/20 Ee \ 4
not

Kelly Chevalier, but she said | was not worthy of a pay raise because | was absent one
day.

Eventually | went to Craig Moyer for an equal pay to my coworkers, be he told me | to
ask my foreman to put it in.

They was giving me the run around.

| was experiencing denigration in the time | was an employee at Skanska.

The employee reprimand notice was never brought to my attention on 3/12/18. | was
mention | was getting suspended but never got an warning stated. | never seen the
employee reprimand notice to accepted or signed any documents related to the write
up; and because Kelly, (who wrote up me with two other employees) was not present
on the job site the day of 3/12/18 so its evidently she was not present to know that we
was giving permission to leave early | didn't feel | was guilty to this matter. Our work
shift was 7am to 330pm or if the Forman in charged of our work area give us
permission.

Me and two other employees was told we could leave early from our foreman Oscar,
so we cleaned our area and proceeded to leave, no superintendent was present on the
day of 3/12/18.

The employee reprimand notice was never brought to my attention on 6/6/18

| was on Vacation for a week 6/31/18 - 6/7/18. | reported to be back on the day of
6/7/18.

| was mention | was getting suspended but never got an warning stated.

| never seen the employee reprimand notice to accepted or signed

any documents related to the write up.

The Termination Document was never brought to my attention on 6/14/18.

On the position statement it states | was hiding in the conex from the rain

on 6/14/18. This is 100% false allegations. | was trying to protect myself from the

bad stormy weather from 12:30.to 4pm. Once | seen lighting and heard thunder the
first time, | took cover in the best place possible at the time which was the connex
because all Skanska offices and employee vehicles are about a quarter mile away
from the precast yard. On the precast yard we work around rebar, cranes, metal forms,
rails, extension cords, power supply, Concrete walls with rebar in them, flooded areas
due to uneven foundation.

The connex was the best place to be during the storm from all hazards.

While | was in the connex | was approached by a superintended by the name of Rubio,
he ask me to get out the connex and come help poor concrete while it was still
storming. | responded no because of the danger from the weather, He forced me to get
off the precast yard soon after.

Kelly was on the other side of the wall with the concrete truck company so she did not
know | was sent home.
 

 

 

 

 

 

 

 

Adw
ly Aam

1-52-01

=s oe he

4221091¢

\inis

as

 
Tt
a
—
oO
00
®
oD
oO
oO
oO
N
—
oO
N
—
ad
ad
TC
2
iL
7
|
_
Cc
®
Ee
a)
oO
oO
Q
KE
=
a
o
O
=
oO
Ww
o
LO
=
>
oO,
oO
N
(oe)
DH
©
O

 
" SKANSKA USA CIVIL SOUTHEAST
| 295 BENDIX ROAD, SUITE 40)
VIRGINIA BEACH VA 23452

 
Case 3:20-cv-05950-MCR-EMT Document1-1 Filed 11/20/20 Page 10 of 14

 

  

i.

Grp elueueg —

PE thao 7"

ya

 

 

° KE

Lao wd 90:z
Jayyeam AjsinoH 74 ‘ejooesuag

rr eer crt

 

‘pavoddns oq jou Aew sainyeay awuos ‘aulyyjo aie No,

UL}

DO mE sles) Ys vy aes ery

Avid ej6005 uj 33au4 | Pea
PAS eT Te M tT Pe) CT

Eel cl Pcte J VUE Lele -lUb Lt V7 mecvenn Le » Q
Case 3:20-cv-05950-MCR-EMT Document 1-1 Filed 11/20/20 Page 11 of 14

 

XL aunin4

«<< OD

 

wor

examina @ pope tm a juading

 

 

©

1
1
|

wor]

WaIA}sa15

@)

 

 

yVvdvy eee

BER) aes

JUbL=cy UV AUUlecew UL V/Acen ee ea

 

 
Case 3:20-cv-05950-MCR-EMT Document1-1 Filed 11/20/20 Page 12 of 14

ABpOoL
[PL

OL Try

ANITAWIL YSHLVAM YNOA

  

ddy peojumoq rp
7 See
OL JO € :xepu] AN SUJO}SJapunuL

sate eRe
ydwi s MSS ‘PUI nh

At) ees ey UL)s Tile
Be}

 

(Mind Jj
STVOSSUNLINUNsS

tri!
a le

[ez] JlayJeaM/WOdJeyeeM//:‘sduy g@ QO

 
Case 3:20-cv-05950-MCR-EMT Document 1-1 Filed 11/20/20 Page 13 of 14

 

aunyn4 . e : quauing

~ Ld9 wid S@p ‘MYL ©

  

w64

 

 

 

3}jau!
Aunjua>
eh tee
“ane yuvdavy aa6

BER lee) ve eon

FEAL PLcKVUV AU oceM JUL -x- Verne

 
Case 3:20-cv-05950-MCR-EMT Document1-1 Filed 11/20/20 Page 14 of 14
Kane’

Next following day 6/15/2018 Kelly Chevalier fired me after | explained to her | was
scared. | was still fired. She accusing me to poor working performances.

(I have Evidence from screen shots of the weather from www.Weather.com with time
stamps of dates and time and video of thunder.)

All these documents Skanska presents in the Position Statement are not legit because
| did not sign any of them because they wasn't present at the time they say the incident
occurred.
